UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7498


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

RENATO TORRES-EGUINO,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:11-cr-00107-FL-2; 4:13-cv-00153-
FL)


Submitted: March 30, 2017                                          Decided: April 5, 2017


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renato Torres-Eguino, Appellant Pro Se. Shailika S. Kotiya, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina; Glenn Perry, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renato Torres-Eguino seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge, denying relief on his 28 U.S.C. § 2255 (2012)

motion, and denying a certificate of appealability. The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Torres-Eguino has

not made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             2